DETAILED ACTION
Second Final Action
Because it is not clear whether the action mailed 19 NOV 21 restarted the period for reply by Applicant, this action is taken to ensure such.  In form and intent, it is otherwise identical to that action.
Response to Proposed Amendment
For the reasons detailed below, the amendment filed 08 NOV 21 has not been entered.
35 U.S.C. 112(a) and (b) issues.
A keyword search of the instant disclosure retrieved ten results for any iteration of the term "interface," none of which applied to the claimed spacer comprising a partial spherical outer surface and an inner diameter of a bore of a structure.  As such, the use of this term to replace the previously recited "complement" is new matter.  Furthermore, because the term "interface" lacks adequate disclosure with respect to these elements, the term is ambiguous as to what is intended to be conveyed beyond the previously recited and adequately disclosed "complement."  Thus, the after final amendment cannot be entered.  Thus, the claims filed 21 JUL 21 are treated herein.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The finality of the previous office action is hereby withdrawn in view of the newly discovered reference, US 2013/0198983 to Frederick et al. (“Frederick”).
Claim Rejections - 35 USC § 102
Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederick.
Re: claim 1, Frederick discloses the claimed invention including an extraction pole assembly for facilitating removal of an object from a bore, Title, Abstract, the extraction pole assembly comprising: a first extraction pole 23, e.g., Fig. 3, having a distal end 41 and a 42; a second extraction pole, the other 23, having a distal end, the other 41, and a proximal end, the other 42; and a centering coupler 28 comprising: a spacer 52, see also, e.g., Figs. 6-7, comprising a partial spherical outer surface (round, as shown and previously discussed) sized to complement an inner diameter of a bore of a structure (here, the barrel B, e.g., Fig. 11A, of a paintball marker, ¶ [0047]); and an axial bar (on opposing sides and extending from medial portion 51) extending from the spacer (as shown), the axial bar comprising a proximal end coupled to the distal end of the first extraction pole (as shown) and a distal end coupled to the proximal end of the second extraction pole (as shown), wherein the extraction pole assembly is slidable within the bore and relative to the structure (Frederick’s disclosure of removing paintball debris via squeegee, e.g., ¶ [0006], in view of disclosing “a squeegee flange 52,” ¶ [0052], suffices).
Re: claim 2, Frederick further discloses wherein the spacer comprises, at least in part, a material having a suitable coefficient of friction to facilitate relative movement between the spacer and the bore, and the axial bar comprises a rigid material, id.  Though Frederick discloses “[f]lexible, rubber or rubber-like materials … with respect to connector 28 can be used for squeegee flange 52,” id., further disclosed is that the connector material “hav[e] sufficient sturdiness to hold the rods in a substantially linear position during cleaning use,” ¶ [0011].  Thus, Frederick fairly discloses both a suitable coefficient of friction and a rigid material.  Note that Frederick discloses a monolithic or inseparable flange/connecter piece, ¶ [0052].
Re: claim 7, Frederick discloses the claimed invention including a centering coupler for coupling extraction poles of an extraction pole assembly for extracting an object from a bore, the centering coupler comprising: a spacer 200, e.g., Figs. 11A-11E, comprising a partial spherical outer surface 216 sized to complement a bore of a structure (as noted above); and an axial bar (to 206) and second end (nearest callout 202) and a central portion (around callout 204), each end of the first and second ends having a reduced diameter portion (outermost portions of channel 208 nearest callouts 206 and 202) sized to couple to an extraction pole (see, pole 123, e.g., Figs. 11A-11D) and a load bearing ledge (217 and its opposite, as shown) formed between the reduced diameter portion and the central portion.
Re: claim 8, Frederick further discloses wherein the spacer has a central axis and is radially symmetric about the central axis.
Allowable Subject Matter
Claims 16-21 have been allowed.
Claims 3-6 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
22-Nov-21